Title: From George Washington to John Adams, 7 January 1776
From: Washington, George
To: Adams, John



Dr Sir
Cambridge Januy 7th 1776

You will excuse me for reminding you of our conversation the other evening, when I inform’d you that General Lee’s departure for New York is advisable upon the Plan of his Letter, & under the Circumstance I thene mention’d, ought not to be delayed. In giving me your opinion of this matter I have no doubt of your takeing a comprehensive view of it. That is you will not only consider the propriety of the measure, but of the execution. wheter such a step, tho right in itself may not be look’d upon as beyond my Line—&c.—&⟨ca.⟩
If it could be made convenient & agrea⟨ble⟩ to you to take Pot Luck with me to day I shall ⟨be very⟩ glad of your company & we can then talk the ⟨matter ov⟩er at Large—Please to forward Genl Lee’s Letter to me. I am—&c.

G.W.

